Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 28, 2018

The Court of Appeals hereby passes the following order:

A19D0169. TIFFANY N. CAGE v. WILLIE C. BUCHANAN, JR.

      In March 2017, Tiffany N. Cage filed a complaint seeking a divorce from
Willie C. Buchanan, Jr., on the ground that the marriage was irretrievably broken.
Cage subsequently moved for judgment on the pleadings, asserting that she is entitled
to a divorce as a matter of law because there are no outstanding issues between the
parties. The trial court denied Cage’s motion based in part on the parties’ failure to
submit a settlement agreement that resolves all issues. The court also highlighted that
the matter was not ready for a final hearing owing to an incomplete record despite
multiple requests by the court to both sides to submit missing documents. Cage filed
a timely application seeking discretionary review of the court’s order. We, however,
lack jurisdiction.
      The trial court’s order denying Cage’s motion for judgment on the pleadings
is an interlocutory order because the divorce action remains pending below. Cage
therefore was required to follow the interlocutory appeal procedures set forth in
OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 832-833 (471 SE2d 213)
(1996); Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587, 588-589 (1) (408
SE2d 103) (1991). Where, as here, both discretionary and interlocutory appeal
procedures apply, an applicant must follow the interlocutory appeal procedures and
obtain a timely certificate of immediate review from the trial court before filing an
application. See Scruggs, 261 Ga. at 588-589 (1).
      Cage’s failure to comply with the interlocutory appeal procedures deprives us
of jurisdiction over this application, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 11/28/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.